Exhibit 10.1

EXECUTION COPY

FOURTH AMENDMENT TO THE SECOND AMENDED

AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO THE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of February 15, 2012 (this “Amendment”), is entered into by
and among U. S. STEEL RECEIVABLES LLC, a Delaware limited liability company, as
Seller (the “Seller”), UNITED STATES STEEL CORPORATION (in its individual
capacity “USS”), a Delaware corporation, as initial Servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), the FUNDING AGENTS listed on the signature pages hereto, the CP
CONDUIT PURCHASERS listed on the signature pages hereto, the COMMITTED
PURCHASERS listed on the signature pages hereto, the LC BANKS listed on the
signature pages hereto and THE BANK OF NOVA SCOTIA, a Canadian chartered bank,
as Collateral Agent for the CP Conduit Purchasers, Committed Purchasers and LC
Banks (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”). Capitalized terms used and not otherwise
defined herein are used as defined in the Second Amended and Restated
Receivables Purchase Agreement, dated as of September 27, 2006 (as amended or
otherwise modified through the date hereof, the “Agreement”), among the Seller,
the Servicer, the CP Conduit Purchasers from time to time party thereto, the
Committed Purchasers from time to time party thereto, the LC Banks from time to
time party thereto, the Funding Agents and the Collateral Agent.

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein.

NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Amendment to the Agreement. The Agreement is hereby amended as
follows:

(a) The first sentence of the ultimate paragraph of Section 1.4 of the Agreement
is hereby amended by replacing the term “Settlement Period” where it appears
therein with the term “Accrual Period”.

(b) Section 1.11 of the Agreement is hereby amended by (i) replacing the term
“Settlement Period” in each instance where it appears therein with the term
“Accrual Period” and (ii) replacing the term “Settlement Date” where it appears
therein with the term “Accrual Date”.

(c) The following new defined terms are hereby added to Exhibit I to the
Agreement in appropriate alphabetical order:

“Accrual Date” means (a) prior to the Facility Termination Date, the date
occurring three Business Days prior to each Settlement Date and (b) on and after
the Facility Termination Date, each day selected from time to time by the
Funding Agents (it being understood that the Funding Agents may select such
Accrual Date to occur as frequently as daily), or, in the absence of any such
selection, the day which would be the Accrual Date pursuant to clause (a) of
this definition.



--------------------------------------------------------------------------------

“Accrual Period” for each Portion of Capital means: (a) before the Facility
Termination Date: (i) initially the period commencing on (and including)
January 31, 2012 and ending on (but not including) the next Accrual Date, and
(ii) thereafter, each period commencing on such Accrual Date and ending on (but
not including) the next Accrual Date, and (b) on and after the Facility
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Funding Agents or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Accrual
Period.

(d) The definition of “Alternate Rate” set forth in Exhibit I to the Agreement
is hereby amended by replacing the term “Settlement Period” in each instance
where it appears therein with the term “Accrual Period”.

(e) The definition of “CP Rate” set forth in Exhibit I to the Agreement is
hereby amended by replacing the term “Settlement Period” in each instance where
it appears therein with the term “Accrual Period”.

(f) The definition of “Discount” set forth in Exhibit I to the Agreement is
hereby amended by replacing the term “Settlement Period” in each instance where
it appears therein with the term “Accrual Period”.

(g) The definition of “Eurodollar Rate” set forth in Exhibit I to the Agreement
is hereby amended by replacing the term “Settlement Period” in each instance
where it appears therein with the term “Accrual Period”.

(h) The definition of “LIBOR” set forth in Exhibit I to the Agreement is hereby
amended by replacing the term “Settlement Period” in each instance where it
appears therein with the term “Accrual Period”.

(i) The definition of “Yield Protection Fee” set forth in Exhibit I to the
Agreement is hereby amended by replacing the term “Settlement Period” where it
appears therein with the term “Accrual Period”.

SECTION 2. Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Agreement shall remain in full force and effect. All
references to the Agreement shall be deemed to mean the Agreement as modified
hereby. This Amendment shall not constitute a novation of the Agreement, but
shall constitute an amendment thereof. The parties hereto agree to be bound by
the terms and conditions of the Agreement, as amended by this Amendment, as
though such terms and conditions were set forth herein.

SECTION 3. Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof upon receipt by the Collateral Agent of each of
the following, each in form and substance satisfactory to the Collateral Agent:

 

2



--------------------------------------------------------------------------------

  (i) counterparts of this Amendment duly executed by each of the parties
hereto;

 

  (ii) counterparts of the amended and restated Fee Letter, dated as of the date
hereof, duly executed by each of the parties thereto; and

 

  (iii) evidence of the payment by the Seller and the Servicer of all fees
(including all due diligence costs and expenses and attorneys’ fees, costs and
expenses) due and payable as of the date of this Amendment to the Collateral
Agent, each Funding Agent and their collective counsel, in each case, reasonably
satisfactory to the Collateral Agent and the applicable Funding Agent, as the
case may be.

SECTION 4. Representations and Warranties of USS and Seller; Further Assurances.
Each of USS and the Seller hereby represents and warrants to the Collateral
Agent, each Funding Agent and each Purchaser as follows:

A. Representations and Warranties. Each of the representations and warranties
made by it under each of the Transaction Documents to which it is a party are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct and correct as of such earlier date).

B. Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

C. No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Termination Event or Unmatured
Termination Event exists or shall exist.

D. Further Assurances. Each of the Seller and the Servicer hereby agree to
provide (or to cause to be provided) to the Collateral Agent and each Funding
Agent, a copy of all documents, agreements, instruments, certificates or other
records or receipts, if any, relating to the subject matter of this Amendment,
as the Collateral Agent or any Funding Agent may reasonably request.

SECTION 5. Miscellaneous.

A. This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. Delivery by
facsimile or email of an executed signature page of this Amendment shall be
effective as delivery of an executed counterpart hereof.

 

3



--------------------------------------------------------------------------------

B. The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

C. This Amendment may not be amended or otherwise modified except as provided in
the Agreement.

D. Any provision in this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

E. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

(signatures begin on the next page)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

UNITED STATES STEEL CORPORATION,

as initial Servicer

By:  

/s/ John Quaid

 

Name:

 

John Quaid

 

Title:

 

Vice President & Treasurer

 

U. S. STEEL RECEIVABLES LLC, as Seller By:  

/s/ John Quaid

 

Name:

 

John Quaid

 

Title:

 

Vice President

 

 

S-1



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

 

as a CP Conduit Purchaser

  By:  

/s/ Jill A. Russo

 

Name:

 

Jill A. Russo

 

Title:

 

Vice President

 

 

THE BANK OF NOVA SCOTIA, as a Committed Purchaser for Liberty Street Funding LLC

           

By:

 

/s/ Paula J. Czach

     

Name:

 

Paula J. Czach

     

Title:

 

Managing Director

     

 

THE BANK OF NOVA SCOTIA, as LC Bank for

 

the Purchaser Group for which The Bank of Nova Scotia acts as Funding Agent

 

By:

 

/s/ Paula J. Czach

 

Name:

 

Paula J. Czach

 

Title:

 

Managing Director

 

 

THE BANK OF NOVA SCOTIA, as Funding

 

Agent for Liberty Street Funding LLC, as CP

 

Conduit Purchaser and The Bank of Nova Scotia, as Committed Purchaser and as LC
Bank

 

By:

 

/s/ Paula J. Czach

 

Name:

 

Paula J. Czach

 

Title:

 

Managing Director

 

 

S-2



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a CP

 

Conduit Purchaser

  By:   /s/ Doris J. Hearn  

Name:

 

Doris J. Hearn

 

Title:

 

Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

Committed Purchaser for Market Street Funding LLC

 

By:

 

/s/ Susan Dimmick

 

Name:

 

Susan Dimmick

 

Title:

 

Senior Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION, as LC

 

Bank for the Purchaser Group for which PNC Bank, National Association acts as
Funding Agent

 

By:

 

/s/ Susan Dimmick

 

Name:

 

Susan Dimmick

 

Title:

 

Senior Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

Funding Agent for Market Street Funding LLC, as CP Conduit Purchaser and PNC
Bank, National Association, as Committed Purchaser and LC Bank

 

By:

 

/s/ William P. Falcon

 

Name:

 

William P. Falcon

 

Title:

 

Vice President

 

 

S-3



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

 

as Collateral Agent

 

By:

 

/s/ Paula J. Czach

 

Name:

 

Paula J. Czach

 

Title:

 

Managing Director

 

 

S-4